NOTICE OF ALLOWANCE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “after the first interaction, receiving, as part of a second interaction, second audio data different from the first audio data; determining, using the reference feature vector and a trained model, that a first portion of the second audio data does not correspond to the first speaker, the first portion corresponding to a first time segment of the second audio data; determining, using the reference feature vector and the trained model, that a second portion of the second audio data corresponds to the first speaker, the second portion corresponding to a second time segment of the second audio data; based at least in part on determining that the second portion of the second audio data corresponds to the first speaker, executing a command corresponding to the second portion of the second audio data; and based at least in part on determining that the first portion of the second audio data does not correspond to the first speaker, excluding the first portion of the second audio data from processing relating to execution of the command.”
Regarding claim 29, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “ after the first interaction, receive, as part of a second interaction, second audio data different from the first audio data; determine, using the reference feature vector and a trained model, that a first portion of the second audio data does not correspond to the first speaker, the first portion corresponding to a first time segment of the second audio data; determine, using the reference feature vector and the trained model, that a second portion of the second audio data corresponds to the first speaker, the second portion corresponding to a second time segment of the second audio data; based at least in part on a determination that the second portion of the second audio data corresponds to the first speaker, execute a command corresponding to the second portion of the second audio data; and based at least in part on [[a]] the determination that the first portion of the second audio data does not correspond to the first speaker, exclude the first portion of the second audio data from processing related to execution of the command.”
Regarding claim 36, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “determining, using the reference feature vector and a trained model, that a second portion of the audio data  corresponds to a second speaker different from the first speaker; determining, using the reference feature vector and the trained model, that a third portion of the audio data corresponds to the first speaker; based at least in part on determining that the third portion corresponds to the first speaker, executing a command corresponding to the third portion; and based at least in part on determining that the second portion of the audio data  corresponds to the [[first]] second speaker, excluding the second portion of the audio data from processing related to execution of the command.”
The dependent claims further limit the independent claims and are likewise allowed.
The closest prior art of:
Foerster (US20160125877) teaches speaker verification du ring hotword detection (see [0020, 0033]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655